DSM Capital Partners LLC Code of Ethics Published 01/27/05 Revised 09/29/08 1 Table of Contents Page Statement of General Policy 3 Definitions 6 Standards of Business Conduct 7 Prohibition Against Trading on Inside Information 8 Personal Securities Transactions 11 Gifts and Entertainment 14 Protecting the Confidentiality of Client Information 15 Service as a Director 17 Compliance Procedures 18 Certification 20 Records 21 Reporting Violations and Sanctions 22 Revised 01/27/05 2 STATEMENT OF GENERAL POLICY The securities industry, including the investment advisory profession, is a highly regulated business activity. DSM Capital Partners LLC (“DSM”) is a Federally Covered Adviser (FCA), registered with the U.S. Securities and Exchange Commission (“SEC”) under the Investment Advisers Act of 1940 (and with various states as appropriate). Its principal office and place of business is located at 320 East Main Street, Mount Kisco, New York 10549. DSM endeavors at all times to operate in complete conformity with federal and applicable state laws and to conduct its business in the highest ethical and professional manner. Beyond simply publishing a list of rules and procedures, DSM’s founders believe that clients can be best served when all of the firm’s personnel (i) are informed as to the legal, technical and mechanical aspects of its business and (ii) have a good working knowledge of how and why the major rules and regulations were developed over the years. To accomplish this objective, DSM’s Compliance Manual provides a good deal of background information and history within each major area of regulatory compliance. DSM is a fiduciary to our advisory clients. The Investment Advisers Act of 1940 (“Advisers Act”) was enacted, at least in part, to strengthen the fiduciary nature of the relationships between advisers and their clients. In fact, the Supreme Court has stated that Section 206 of the Advisers Act establishes Federal fiduciary standards to govern the conduct of investment advisers. In Securities and Exchange Commission v. Capital Gains Research Bureau, 375 U.S. 18 (1963), the Court stated that the Advisers Act is evidence that Congress recognized the fiduciary nature of the relationship between an investment adviser and its client and intended to “eliminate, or at least expose, all conflicts of interest which might incline an investment adviser—consciously or unconsciously—to render advice which was not disinterested.” Section 206 further states that it is unlawful for any investment adviser, using the mails or any means or instrumentality of interstate commerce: · To employ any device, scheme, or artifice to defraud a client or prospective client; · To engage in any transaction, practice, or course of business which defrauds or deceives a client or prospective client; · Knowingly to sell any security to or purchase any security from a client when acting as principal for his or her own account, or knowingly to effect a purchase or sale of a security for a client’s account when also acting as broker for the person on the other side of the transaction, without disclosing to the client in writing before the completion of the transaction the capacity in which the adviser is acting and obtaining the client’s consent to the transaction; and · To engage in fraudulent, deceptive or manipulative practices. The somewhat simple statements above – put in place in 1940 - contain the core concepts by which a broad range of advisers’ actions are judged by the SEC (and the states) today. The SEC has stated that investment advisers owe their clients several specific duties as fiduciaries. According to the SEC, the fiduciary duties include the provision of advice that is suitable for the client, full disclosure of all material facts and potential conflicts of interest, utmost and exclusive loyalty and good faith, best execution of client transactions, and the exercise of reasonable care to avoid misleading clients. Revised 01/27/05 3 In August 2004, the SEC underscored its ongoing concern regarding ethics in the financial services profession by promulgating an amendment to Rule 204A-1 of the Advisors Act that now requires FCA’s to adopt a specific Code of Ethics containing certain provisions. This Code of Ethics (“Code”) was adopted by DSM in January 2005 and is designed to comply with the SEC’s recent amendment to Rule 204A-1 as well as with various provisions of the Advisers Act. The Code also requires that all Supervised Persons (defined below) comply with the various applicable provisions of the Investment Company Act of 1940 as amended, the Securities Act of 1933 as amended, the Securities Exchange Act of 1934 as amended, as well as other applicable rules and regulations adopted by the SEC. The Code establishes rules of conduct for all employees of DSM and is designed to, among other things, govern personal securities trading activities in the accounts of employees. The Code is based upon the principle that DSM and its employees owe a fiduciary duty to DSM’s clients to conduct their affairs, including their personal securities transactions, in such a manner as to avoid (i) serving their own personal interests ahead of clients, (ii) taking inappropriate advantage of their position with the firm and (iii) any actual or potential conflicts of interest, or (iv) any abuse of their position of trust and responsibility. The Code is designed to ensure that the high ethical standards maintained by DSM from its inception continue to be applied. The purpose of the Code is to preclude activities which may lead to, or give the appearance of, conflicts of interest, insider trading and other forms of prohibited or unethical business conduct. The excellent name and reputation of DSM depends on the conduct of each employee. Pursuant to Section 206 of the Advisers Act, both DSM and its employees are prohibited from engaging in fraudulent, deceptive or manipulative conduct. Compliance with this section involves more than acting with honesty and good faith alone. It means that DSM has an affirmative duty of utmost good faith to act solely in the best interest of its clients. DSM and its employees are subject to the following specific fiduciary obligations when dealing with clients: · The duty to have a reasonable, independent basis for the investment advice provided; · The duty to obtain best execution for a client’s transactions where the Firm is in a position to direct brokerage transactions for the client; · The duty to ensure that investment advice is suitable to meeting the client’s individual objectives, needs and circumstances; and · A duty to be loyal to clients. In meeting its fiduciary responsibilities to its clients, DSM expects every employee to demonstrate the highest standards of ethical conduct as a basic condition for continued employment with DSM. Employees are urged to seek the advice of the Chief Compliance Officer (“CCO”) with any questions about the Code or the application of the Code to their individual circumstances. Employees should also understand that a material breach of the provisions of the Code may constitute grounds for disciplinary action, including termination of employment with DSM. Revised 01/27/05 4 The CCO supervises all DSM compliance matters with the exception of the CCO’s personal compliance matters, which are reviewed by the Alternate Chief Compliance Officer. In the absence of the CCO, the Alternate CCO supervises all DSM compliance matters. Certain compliance procedures are assigned to the Compliance Administrator, who also reviews personal matters involving both the CCO and Alternate CCO. The provisions of the Code are not all-inclusive, but are intended as a guide for the conduct of DSM employees. In those situations where an employee may be uncertain as to the intent or purpose of the Code, he/she is advised to consult with the CCO. The CCO may grant exceptions to certain provisions contained in the Code only in those situations when it is clear beyond dispute that the interests of DSM’s clients will not be adversely affected or compromised. All questions arising in connection with personal securities trading should be resolved in favor of the client even at the expense of the interests of employees. Revised 01/27/05 5 DEFINITIONS For the purposes of this Code, the following definitions shall apply: For the purposes of this Compliance Manual, the following definitions shall apply: · “Supervised Person” is an SEC term that refers to all directors, officers and partners of DSM (or other persons occupying a similar status or performing similar functions), all employees of DSM, and any other person who provides advice on behalf of DSM and is subject to DSM’s supervision and control. From time-to-time, the CCO may define as Supervised Persons certain individuals or groups of individuals such as temporary employees, consultants, independent contractors and other persons. · “Access Person” is an SEC term referring to those Supervised Persons who have access to nonpublic information regarding any clients’ purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any fund that DSM or its control affiliates manage; or are involved in making securities recommendations to clients that are nonpublic. Because DSM is a small, closely-coordinated organization, the firm considers all of its Supervised Persons to also be Access Persons. · “Employee-Related Accounts” refers to accounts of beneficial interest to any employee as well as accounts over which any employee has trading discretion. Employee-Related Accounts may also include accounts of persons living under the household roof of DSM employees even though the employee has no beneficial interest or trading discretion. · “Reportable Security” means any security as defined in Section 202(a)(18) of the Advisers Act, except that it does not include: (i) transactions and holdings in direct obligations of the Government of the United States; (ii) bankers’ acceptances, bank certificates of deposit, commercial paper and other high quality short-term debt instruments, including repurchase agreements; (iii) shares issued by money market funds; (iv) transactions and holdings in shares of other types of open-end registered mutual funds, unless DSM or a control affiliate acts as the investment adviser or principal underwriter for the fund; and (v) transactions in units of a unit investment trust if the unit investment trust is invested exclusively in mutual funds, unless DSM or a control affiliate acts as the investment adviser or principal underwriter for the fund. Revised 09/29/08 6 STANDARDS OF BUSINESS CONDUCT DSM places the highest priority on maintaining its reputation for integrity and professionalism. The confidence and trust placed in DSM and its employees by clients is of great value. The following Standards of Business Conduct sets forth policies and procedures to achieve these goals. Section 204A of the Advisers Act requires the establishment and enforcement of policies and procedures reasonably designed to prevent the misuse of material, nonpublic information by investment advisers. Such policies and procedures are contained in this Code. The Code also contains policies and procedures with respect to the personal securities transactions of all DSM Access Persons as defined herein.
